                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,
     Plaintiff,

             v.                                       CRIMINAL NO. 17-072 (PG)

JOSE R. SANTIAGO-GONZALEZ,
      Defendant.


                                      NOTICE OF APPEAL

TO THE HONORABLE COURT:

          Notice is hereby given by Mr. Jose R. Santiago-Gonzalez, the defendant herein, that he

respectfully appeals to the United States Court of Appeals for the First Circuit from the Judgment

entered against him on December 7, 2018 (D.E. # 57), by Hon. Juan M. Perez-Gimenez, Judge for

the United States District Court for the District of Puerto Rico.

          I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to the parties of

record.

          RESPECTFULLY SUBMITTED.

          In San Juan, Puerto Rico, this 13th day of December 2018.

                                              ERIC A. VOS
                                              Federal Public Defender
                                              District of Puerto Rico


                                              S / Jesus A. Hernandez-Garcia
                                              Assistant Federal Public Defender
                                              USDC-PR 226812
                                              241 F.D. Roosevelt Ave.
                                              Hato Rey, P.R. 00918-2441
                                              (787) 281-4922/ Fax (787) 281-4899
                                              E-mail: Jesus_Hernandez@fd.org
